





CITATION:
R. v. Quirion, 2011
          ONCA 276



DATE: 20110408



DOCKET: C50984



COURT OF APPEAL FOR ONTARIO



Rosenberg, Juriansz and LaForme JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Julien Quirion



Applicant (Appellant)



Andrew Perrin, for the appellant



Christopher Greene, for the respondent



Heard and endorsed: April 4, 2011



On appeal from sentence imposed by Justice
          Duchesneau-McLachlan of the Ontario Court of Justice dated September 1, 2009.



APPEAL BOOK ENDORSEMENT



[1]

The trial judges reasons for sentencing this first
    offender to jail
for  this
non-violent offence were completely inadequate. Accepting the need for general
    deterrence in the community, as the Crown fairly concedes
,
that objective could be accomplished by a non-custodial sentence with
    appropriate terms of probation.

[2]

Accordingly, the appeal is allowed and the sentence
    varied to a suspended sentence and two years probation on the statutory terms
    and the terms as set out in the attachment.


